 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK A. SALAZAR,                                  No. 2:18-CV-1096-DMC
12                       Plaintiff,
13           v.                                         MEMORANDUM OPINION AND ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pursuant to the written consent of all parties (ECF Nos. 8 and 9), this case is before the

21   undersigned as the presiding judge for all purposes, including entry of final judgment. See 28

22   U.S.C. § 636(c). Pending before the Court are the parties’ briefs on the merits (ECF Nos. 18 and

23   23).

24                  The Court reviews the Commissioner’s final decision to determine whether it is:

25   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

26   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

27   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

28   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support
                                                        1
 1   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,

 2   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

 3   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones

 4   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The Court may not affirm the Commissioner’s

 5   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

 6   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

 7   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

 8   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

 9   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

10   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

11   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

12   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

13   Cir. 1988).

14                  For the reasons discussed below, the Commissioner’s final decision is affirmed.

15

16                           I. THE DISABILITY EVALUATION PROCESS

17                  To achieve uniformity of decisions, the Commissioner employs a five-step

18   sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R. §§

19   404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:

20                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
21                                  not disabled and the claim is denied;
22                  Step 2          If the claimant is not engaged in substantial gainful activity,
                                    determination whether the claimant has a severe
23                                  impairment; if not, the claimant is presumed not disabled
                                    and the claim is denied;
24
                    Step 3          If the claimant has one or more severe impairments,
25                                  determination whether any such severe impairment meets
                                    or medically equals an impairment listed in the regulations;
26                                  if the claimant has such an impairment, the claimant is
                                    presumed disabled and the claim is granted;
27

28   ///
                                                         2
 1                  Step 4         If the claimant’s impairment is not listed in the regulations,
                                   determination whether the impairment prevents the
 2                                 claimant from performing past work in light of the
                                   claimant’s residual functional capacity; if not, the claimant
 3                                 is presumed not disabled and the claim is denied;

 4                  Step 5         If the impairment prevents the claimant from performing
                                   past work, determination whether, in light of the claimant’s
 5                                 residual functional capacity, the claimant can engage in
                                   other types of substantial gainful work that exist in the
 6                                 national economy; if so, the claimant is not disabled and
                                   the claim is denied.
 7
                    See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).
 8

 9                  To qualify for benefits, the claimant must establish the inability to engage in

10   substantial gainful activity due to a medically determinable physical or mental impairment which

11   has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

12   U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

13   impairment of such severity the claimant is unable to engage in previous work and cannot,

14   considering the claimant’s age, education, and work experience, engage in any other kind of

15   substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

16   882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

17   of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

18                  The claimant establishes a prima facie case by showing that a physical or mental

19   impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

20   F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

21   establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

22   can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

23   1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock

24   v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

25   ///

26   ///

27   ///

28   ///
                                                       3
 1                              II. THE COMMISSIONER’S FINDINGS

 2                  Plaintiff applied for social security benefits on July 25, 2014. See CAR 24.1 In

 3   the application, Plaintiff claims disability began on April 26, 2013. See id. Plaintiff’s claim was

 4   initially denied. Following denial of reconsideration, Plaintiff requested an administrative

 5   hearing, which was held on November 17, 2016, before Administrative Law Judge (ALJ) Curtis

 6   Renoe. In a March 13, 2017, decision, the ALJ concluded Plaintiff is not disabled based on the

 7   following relevant findings:

 8                  1.     The claimant has the following severe impairment(s): degenerative
                           disc disease of the lumbar spine with facet arthropathy at L5-S1
 9                         with right side radiculopathy, bilateral hip bursitis and left shoulder
                           strain;
10
                    2.     The claimant does not have an impairment or combination of
11                         impairments that meets or medically equals an impairment listed in
                           the regulations;
12
                    3.     The claimant has the following residual functional capacity:
13                         claimant has the residual functional capacity to perform less than
                           the full range of light work. The claimant could lift/carry 20
14                         pounds occasionally and 10 pounds frequently. He could
                           stand/walk and/or sit for six hours in an eight-hour workday,
15                         push/pull as much as can lift/carry. He could frequently overhead
                           reach to the left. The claimant can climb ramps and stairs
16                         frequently, climb ladders, ropes, or scaffolds occasionally, stoop
                           frequently, kneel frequently, crouch frequently, and crawl
17                         occasionally;
18                  4.     Considering the claimant’s age, education, work experience,
                           residual functional capacity, and vocational expert testimony, there
19                         are jobs that exist in significant numbers in the national economy
                           that the claimant can perform.
20
                    See id. at 26-32.
21

22   After the Appeals Council declined review on March 7, 2018, this appeal followed.

23   ///

24   ///

25   ///

26   ///
27
            1
                  Citations are the to the Certified Administrative Record (CAR) lodged on
28   November 7, 2018 (ECF No. 13).
                                                      4
 1                                           III. DISCUSSION

 2                  In his opening brief, Plaintiff argues the ALJ failed to articulate specific and

 3   legitimate reasons for rejecting Dr. Abelow’s2 opinion regarding Plaintiff’s lifting ability and left

 4   arm use. “The ALJ must consider all medical opinion evidence.” Tommasetti v. Astrue, 533 F.3d

 5   1035, 1041 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527(b)). The ALJ errs by not explicitly

 6   rejecting a medical opinion. See Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). The

 7   ALJ also errs by failing to set forth sufficient reasons for crediting one medical opinion over

 8   another. See id.

 9                  Under the regulations, only “licensed physicians and certain qualified specialists”

10   are considered acceptable medical sources. 20 C.F.R. § 404.1513(a); see also Molina v. Astrue,

11   674 F.3d 1104, 1111 (9th Cir. 2012). Where the acceptable medical source opinion is based on

12   an examination, the “. . . physician’s opinion alone constitutes substantial evidence, because it

13   rests on his own independent examination of the claimant.” Tonapetyan v. Halter, 242 F.3d 1144,

14   1149 (9th Cir. 2001). The opinions of non-examining professionals may also constitute

15   substantial evidence when the opinions are consistent with independent clinical findings or other

16   evidence in the record. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). Social

17   workers are not considered an acceptable medical source. See Turner v. Comm’r of Soc. Sec.

18   Admin., 613 F.3d 1217, 1223-24 (9th Cir. 2010). Nurse practitioners and physician assistants

19   also are not acceptable medical sources. See Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016).

20   Opinions from “other sources” such as nurse practitioners, physician assistants, and social
21   workers may be discounted provided the ALJ provides reasons germane to each source for doing

22   so. See Popa v. Berryhill, 872 F.3d 901, 906 (9th Cir. 2017), but see Revels v. Berryhill, 874

23   F.3d 648, 655 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(f)(1) and describing circumstance

24   when opinions from “other sources” may be considered acceptable medical opinions).

25   ///

26   ///
27

28          2
                    The ALJ’s opinion mistakenly refers to Dr. Abelow as “Dr. Abelin.”
                                                     5
 1                  The weight given to medical opinions depends in part on whether they are

 2   proffered by treating, examining, or non-examining professionals. See Lester v. Chater, 81 F.3d

 3   821, 830-31 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating

 4   professional, who has a greater opportunity to know and observe the patient as an individual, than

 5   the opinion of a non-treating professional. See id.; Smolen v. Chater, 80 F.3d 1273, 1285 (9th

 6   Cir. 1996); Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987). The least weight is given to the

 7   opinion of a non-examining professional. See Pitzer v. Sullivan, 908 F.2d 502, 506 & n.4 (9th

 8   Cir. 1990).

 9                  In addition to considering its source, to evaluate whether the Commissioner

10   properly rejected a medical opinion the Court considers whether: (1) contradictory opinions are in

11   the record; and (2) clinical findings support the opinions. The Commissioner may reject an

12   uncontradicted opinion of a treating or examining medical professional only for “clear and

13   convincing” reasons supported by substantial evidence in the record. See Lester, 81 F.3d at 831.

14   While a treating professional’s opinion generally is accorded superior weight, if it is contradicted

15   by an examining professional’s opinion which is supported by different independent clinical

16   findings, the Commissioner may resolve the conflict. See Andrews v. Shalala, 53 F.3d 1035,

17   1041 (9th Cir. 1995).

18                  A contradicted opinion of a treating or examining professional may be rejected

19   only for “specific and legitimate” reasons supported by substantial evidence. See Lester, 81 F.3d

20   at 830. This test is met if the Commissioner sets out a detailed and thorough summary of the
21   facts and conflicting clinical evidence, states her interpretation of the evidence, and makes a

22   finding. See Magallanes v. Bowen, 881 F.2d 747, 751-55 (9th Cir. 1989). Absent specific and

23   legitimate reasons, the Commissioner must defer to the opinion of a treating or examining

24   professional. See Lester, 81 F.3d at 830-31. The opinion of a non-examining professional,

25   without other evidence, is insufficient to reject the opinion of a treating or examining

26   professional. See id. at 831. In any event, the Commissioner need not give weight to any
27   conclusory opinion supported by minimal clinical findings. See Meanel v. Apfel, 172 F.3d 1111,

28   ///
                                                        6
 1   1113 (9th Cir. 1999) (rejecting treating physician’s conclusory, minimally supported opinion); see

 2   also Magallanes, 881 F.2d at 751.

 3          A.     ALJ’s Analysis

 4                 At Step 4, the ALJ evaluated the medical opinion evidence to determine Plaintiff’s

 5   residual functional capacity. See CAR 29-30. The ALJ discussed the opinions of Drs. Williams

 6   and Pham, State agency-reviewing physicians. See id. The ALJ found:

 7                 [The claimant’s] allegations are inconsistent with medical opinions that
                   show that the claimant has considerable work related abilities despite his
 8                 impairments.
 9                 To illustrate, on November 17, 2014, State agency reviewing physician, G.
                   Williams, M.D., opined that the claimant could lift/carry 50 pounds
10                 occasionally and 25 pounds frequently. He could stand/walk and/or sit
                   (with normal breaks) for a total of about six hours in an eight-hour
11                 workday. He can frequently overhead reach on the left (Exhibit 1A).
12                 On January 15, 2015, Stage agency-reviewing physician, H. Pham, M.D.,
                   reviewed the medical evidence and generally concurred with Dr.
13                 Williams, but further limited the claims as to postural activities. Dr. Pham
                   opined that claimant could frequently stoop and crawl. He could
14                 occasionally climb ladders/ropes/scaffolds (Exhibit 3A).
15                 The undersigned has considered the opinions of the above referenced
                   physicians in accordance with the Regulations including 20 CFR 404.1527
16                 as well as SSRs 96-2p, 96-5p, and 06-03p.
17                 State agency reviewing physicians are non-examining physicians who are
                   experts in Social Security disability evaluation and the evidentiary
18                 requirements of the program. The Regulations require we consider such
                   medical opinions and require we consider the same factors in considering
19                 such opinions as we would in considering treating and examining
                   physician opinions, i.e. supportability, consistency, specialization, and any
20                 other factors tending to support or contradict the opinion (20 CFR
                   404.1527).
21
                   The undersigned gave significant weight to Drs. Williams and Pham’s
22                 medical opinions (Exhibit 1A; Exhibit 3A). The reviewing consultants
                   referenced objective medical evidence of record within their reports in
23                 making their conclusions. These opinions are also consistent with the
                   above discussed progress notes that show that the claimant’s condition is
24                 well controlled.
25                 The AME doctor, Stephen P. Abelin, M.D., opined that claimant is unable
                   to return to his usual and customary occupation (Exhibit 5F). Appropriate
26                 weight is given to this opinion. However, this is an issue reserved for the
                   Commissioner.
27
                   Id. at 29-30.
28
                                                      7
 1          B.      Plaintiff’s Contentions

 2                  Plaintiff argues the ALJ committed reversible error by rejecting Dr. Abelow’s

 3   opinion regarding Plaintiff’s lifting and left arm capabilities. According to Plaintiff:

 4                         . . .Dr. Abelow opined that based upon reasonable medical
                    probability the following:
 5
                            Mr. Mark Salazar currently experiences a disability
 6                          referable to his back, which is a disability precluding heavy
                            lifting greater than 20 to 30 pounds, except on an occasional
 7                          basis, and repetitive, prolonged bending, stooping, pushing,
                            pulling, and climbing. He experiences a disability referable
 8                          to his left shoulder girdle, which is a disability precluding
                            repetitive use of 'the left arm at or above shoulder level.
 9
                            It is my further opinion that these restrictions would
10                          preclude him from returning to his customary and usual job
                            as that of a forklift driver for C&S Wholesale Grocers.
11
                            AR 517.
12
                                    ***
13
                             The ALJ summarized Dr. Abelow’s opinion as opining that Salazar
14                  cannot return to his usual customary occupation, citing exhibit 5F. AR 30.
                    The ALJ then proceeded to give it appropriate weight, as this issue is
15                  reserved for the Commissioner. Id. However, the ALJ failed to articulate
                    specific and legitimate reasons, let alone a single reason, for rejecting the
16                  lifting limitation and repetitive use of the left arm opinion from Dr.
                    Abelow, which is reversible error. Lester, 81 F.3d at 830-31; See also SSR
17                  96-8p, (ALJ must explain for not adopting any medical source statement
                    in the record). The ALJ, instead, focused on Dr. Abelow’s other opinion of
18                  not being able to return to his past work as a forklift driver; which does
                    not serve to explain why the ALJ rejected the limitation to the preclusion
19                  of lifting greater than 20 pounds to 30 pounds. AR 30, 517.
                             The issue materializes because Dr. Abelow limited Salazar from
20                  heavy lifting greater than 20 to 30 pounds, except on an occasional basis.
                    The ALJ limited Salazar from lifting 10 pounds frequently and 20 pounds
21                  occasionally. AR 27. Dr. Abelow preclusion of lifting greater than 20
                    pounds conflicts with the ceiling of light exertional work – 20 pounds. The
22                  issue lies with the ambiguity of the proceeding comma “ , except on an
                    occasional basis, ” which the ALJ did not even address. This independent
23                  clause created an ambiguity for the ALJ to arbitrate, and the ALJ failed to
                    do so or even acknowledge it. Tommasetti v. Astrue, 533 F.3d 1035,
24                  1041-42 (9th Cir. 2008). Especially, since that entire limitation could be
                    read to mean that Salazar cannot lift one to 19 pounds, except on an
25                  occasional basis and cannot lift 20 to 30 pounds; or that Salazar can lift
                    only up to 19 pounds on an occasional basis and cannot lift 20 to 30
26                  pounds.
27                  ECF No. 18, p. 5-7.
28   ///
                                                        8
 1          C.      Disposition

 2                  Defendant contends this Court should affirm the ALJ’s findings for two reasons:

 3   (1) the ALJ did not reject Dr. Abelow’s opinion because the ALJ’s findings are consistent with

 4   Dr. Abelow’s conclusions, and (2) any error committed by the ALJ was harmless because it had

 5   no effect on the RFC finding and, by extension, the ALJ’s non-disability determination. For the

 6   reasons discussed below, this Court agrees and affirms the Commissioner’s final decision.

 7                  1.      ALJ’s Findings Are Consistent with Dr. Abelow’s Conclusions

 8                  Plaintiff argues the ALJ did not provide sufficient justification for rejecting Dr.

 9   Abelow’s opinion concerning his lifting and left arm capabilities. Defendant, however, insists the

10   ALJ’s findings are consistent with Dr. Abelow’s conclusions. Defendant argues:

11                  ALJ’s RFC finding limited Plaintiff to lifting/carrying 20 pounds
                    occasionally and 10 pounds frequently, and frequent overhead reaching to
12                  the left (AR 27). In comparison, Dr. Abelow limited Plaintiff from “lifting
                    greater than 20 to 30 pounds, except on an occasional basis” and
13                  “repetitive use of the left arm at or above shoulder level” (AR 517).
                    There is no facial distinction between the ALJ’s RFC finding and Dr.
14                  Abelow’s assessed limitations, and this Court should defer to the ALJ’s
                    rational interpretation of the record. See Burch, 400 F.3d at 680-81; see
15                  also Tommasetti v. Astrue, 533 F.3d 1035, 1041-42 (9th Cir. 2008) (“The
                    ALJ is the final arbiter with respect to resolving ambiguities in the medical
16                  evidence”).
17                  ECF No. 23, p. 8.
18                  Turning first to Plaintiff’s lifting ability, this Court finds the ALJ properly

19   considered Dr. Abelow’s opinion. According to Plaintiff, Dr. Abelow limited Plaintiff from

20   lifting more than 20 to 30 pounds, except on occasion. This opinion does not implicate Plaintiff’s
21   inability to lift less than or equal to this amount. “Light work” requires an individual to be able to

22   lift up to 20 pounds. See 20 C.F.R. § 404.1567(b). Thus, the ALJ ruled in accordance with Dr.

23   Abelow’s opinion in finding that Plaintiff could perform less than the full range of light work. In

24   fact, the RFC is more restrictive than Dr. Abelow’s opinion.

25   ///

26   ///
27   ///

28   ///
                                                        9
 1                  Plaintiff further argues Dr. Abelow’s opinion is ambiguous and “except on an

 2   occasional basis” could be interpreted in the following two ways:

 3                  Salazar cannot lift one to 19 pounds, except on an occasional basis and
                    cannot lift 20 to 30 pounds; or that Salazar can lift only up to 19 pounds
 4                  on an occasional basis and cannot lift 20 to 30 pounds.
 5                  ECF No. 18, p. 7.
 6   This Court, however, finds no ambiguity in Dr. Abelow’s opinion. Further, the Court fails to see

 7   how Dr. Abelow’s statement could reasonably be interpreted to refer to Plaintiff’s ability to lift

 8   less than 20 pounds.

 9                  Even if this Court found his statement ambiguous, there is still no error. To the

10   extent “except on an occasional basis” creates any ambiguity in Plaintiff’s capabilities, this Court

11   finds the ALJ rationally interpreted Dr. Abelow’s opinion. See Tommasetti, 533 F.3d at 1041-42

12   (“The ALJ is the final arbiter with respect to resolving ambiguities in the medical evidence.”).

13                  Turning next to Plaintiff’s left arm use, this Court similarly finds no

14   inconsistencies between the ALJ’s RFC and Dr. Abelow’s recommendation. Dr. Abelow opined

15   that Plaintiff’s injuries precluded repetitive use of his left arm at or above the shoulder level.

16   Plaintiff argues the ALJ’s decision, in finding Plaintiff could “frequently overhead reach to the

17   left,” is a rejection of Dr. Abelow’s opinion. Plaintiff’s argument, however, conflates the

18   meaning of “repetitive” and “frequent.” That is, Plaintiff’s argument assumes Dr. Abelow’s

19   prohibition of repetitive use extends to frequent use. The Court does not agree. In Social

20   Security contexts, “frequent” means one-third to two-thirds of the time. See SSR 83-10, 1983
21   WL 31251, at *5. While the agency does not define “repetitive,” the Ninth Circuit suggests its

22   meaning differs from “frequent”:

23                  Although we do not base our holding on this point, we note that
                    "repetitively" in this context appears to refer to a qualitative characteristic-
24                  i.e., how one uses his hands, or what type of motion is required-whereas
                    "constantly" and "frequently" seem to describe a quantitative
25                  characteristic-i,e., how often one uses his hands in a certain manner.
                    Under this reading, a job might require that an employee use his hands in a
26                  repetitive manner frequently, or it might require him to use his hands in a
                    repetitive manner constantly. The VE's testimony suggests that someone
27                  who cannot use his hands constantly in a repetitive manner, but can use his
                    hands frequently in a repetitive manner, could perform the jobs of
28
                                                        10
 1                  electronics worker and marker. The ALJ's RFC finding, however,
                    suggested that Gardner should not use his hands in a repetitive manner at
 2                  all, whether constantly or frequently.

 3                  Gardner v. Astrue, 257 Fed. Appx. 28, 30, n. 5 (9th Cir. 2007).

 4

 5                  Multiple districts have relied on the Ninth Circuit’s Gardner opinion by refusing to

 6   equate the meanings of “repetitive” and “frequent.” See, e.g., Everett v. Astrue, 2012 WL

 7   1965958, at *38 (E.D. Cal. May 30, 2012) (“Plaintiff asks the Court to conflate the meanings of

 8   repetitive and frequent, which the Court will not do.”); Haro v. Colvin, 2014 WL 4929032, at *16

 9   (C.D. Cal. Sep. 30, 2014) (“At best, ‘repetitive,’ using Plaintiff's definition, only partially covers

10   the level of activity defined as ‘frequent.’”). Thus, the ALJ did not reject Dr. Abelow’s

11   prohibition of repetitive use by holding Plaintiff could frequently use his left arm.

12                  Even if this Court accepted that “frequent” is interchangeable with “repetitive,” the

13   Court finds no error. If anything, Plaintiff’s argument only confirms there is more than one

14   reasonable interpretation of Dr. Abelow’s opinion. When ambiguities in the medical evidence

15   arise, the interpretation which supports the ALJ’s decision must be upheld. See Thomas v.

16   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002); see, e.g., Everett, 2012 WL 1965958, at *40 (stating

17   plaintiff’s argument that “repetitive” exceeds the definition of “frequent” indicates multiple

18   interpretations of evidence, not reversible error).

19                  Based on the preceding, Plaintiff fails to show the ALJ rejected Dr. Abelow’s

20   opinion regarding Plaintiff’s lifting and left arm capabilities. In fact, the ALJ’s holding limits

21   Plaintiff’s functional capacity more than Dr. Abelow’s opinion. The ALJ did not reject Dr.

22   Abelow’s opinion. Rather, it rejected Plaintiff’s own allegation that he is incapable of work of

23   any kind. Thus, the ALJ’s actions did not warrant “specific and legitimate” reasoning. The Court

24   finds no reversible error.3

25   ///

26   ///

27
            3
                   Plaintiff and Defendant dispute the proper remedy to be issued on remand.
28   Because the Court finds no error, it declines to address the merits of these arguments.
                                                       11
 1                  2.      Harmless Error

 2                  The Ninth Circuit applies the “harmless error” standard when considering an

 3   ALJ’s failure to provide legally sufficient reasons supported by the record for rejecting a medical

 4   opinion. See Widmark v. Barnhart, 454 F.3d 1063, 1069 n.4 (9th Cir. 2006). An error is

 5   harmless if no reasonable ALJ could have reached a different conclusion had the error not

 6   occurred. See Stout v. Commissioner of Social Security, 454 F.3d 1050 (9th Cir. 2006).

 7                  Defendant argues that even if the ALJ did err in failing to provide specific and

 8   legitimate reasons with respect to Dr. Abelow’s opinion, any error is harmless because fully

 9   accepting Dr. Abelow’s opinion would not have altered the ALJ’s non-disability determination.

10   The Court agrees. Dr. Abelow’s opinion afforded Plaintiff greater physical capabilities than the

11   ALJ. For example, Dr. Abelow opined Plaintiff could lift more than 20 to 30 pounds on occasion

12   while the ALJ limited Plaintiff to light work, i.e. less than 20 pounds. Defendant asserts, and this

13   Court agrees, any discrepancy between Dr. Abelow’s opinion and the ALJ’s findings was

14   resolved in Plaintiff’s favor. Therefore, adopting Dr. Abelow’s opinion as written would not have

15   altered Plaintiff’s RFC and, by extension, the outcome of this case. Thus, to the extent the ALJ

16   erred by rejecting opinions expressed by Dr. Abelow without explanation, any error was harmless

17   because no reasonable ALJ could have reached a different conclusion had the doctor’s opinions

18   been fully credited.

19   ///

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                       12
 1                                        V. CONCLUSION

 2                 Based on the foregoing, the Court concludes the Commissioner’s final decision is

 3   based on substantial evidence and proper legal analysis. Accordingly, IT IS HEREBY

 4   ORDERED that:

 5                 1.     Plaintiff’s motion for summary judgment (ECF No. 18) is denied;

 6                 2.     Defendant’s motion for summary judgment (ECF No. 23) is granted;

 7                 3.     The Commissioner’s final decision is affirmed; and

 8                 4.     The Clerk of the Court is directed to enter judgment and close this file.

 9

10

11   Dated: August 2, 2019
                                                       ____________________________________
12                                                     DENNIS M. COTA
13                                                     UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     13
